Case 2:18-cv-02483-JAK-E Document 62 Filed 07/08/19 Page 1 of 9 Page ID #:466



 1   RAFEY S. BALABANIAN (SBN 315962)
     rbalabanian@edelson.com
 2   J. AARON LAWSON (SBN 319306)
     alawson@edelson.com
 3   EDELSON PC
     123 Townsend Street, Suite 100
 4   San Francisco, California 94107
     Telephone: (415) 212-9300
 5   Facsimile: (415) 373-9435
 6   Attorneys for Plaintiff Jonathan Carmel
 7
     PETER C. BRONSTEIN (SBN 153611)
 8   pbronz@yahoo.com
     LAW OFFICES OF PETER C. BRONSTEIN
 9   1999 Avenue of the Stars, 11th Floor
     Los Angeles, California 90067
10   Telephone: 310-203-2249
11   Attorney for Defendant Mark Karpeles
12
13                       UNITED STATES DISTRICT COURT
14                     CENTRAL DISTRICT OF CALIFORNIA
15 JONATHAN CARMEL, individually and             Case No. 18-CV-02483-JAK
   on behalf of all others similarly situated,
16
                       Plaintiff,
17                                               RULE 26(f) REPORT
                v.
18                                               Hearing: July 15, 2019
   MARK KARPELES,
19
                       Defendant.
20
21
22
23
24
25
26
27
28

     RULE 26(F) REPORT                                    CASE NO. 2:18-CV-02483-JAK-E
Case 2:18-cv-02483-JAK-E Document 62 Filed 07/08/19 Page 2 of 9 Page ID #:467



 1
           Pursuant to Federal Rule of Civil Procedure 26(f), Local Rule 26-1, and the
 2
     Court’s Order Setting Rule 16(b)/26(f) Scheduling Conference (dkts. 55, 57),
 3
     Plaintiff Jonathan Carmel (“Carmel” or “Plaintiff”) and Defendant Mark Karpeles
 4
     (“Karpeles,” and, together with Carmel, the “Parties”) submit this proposed
 5
     discovery plan and report.
 6
     A.    Statement of the Case.
 7
           This case arises from the collapse of Mt. Gox, once the world’s largest bitcoin
 8
     exchange (also referred to as a platform). Mt. Gox shuttered allegedly without
 9
     warning in February 2014, allegedly taking with it millions (if not hundreds of
10
     millions) of dollars’ worth of users’ bitcoin and cash, allegedly including the
11
     $52,493.22 Plaintiff Jonathan Carmel held on, and allegedly unsuccessfully
12
     attempted to withdraw from, the exchange. With former defendant Mizuho Bank,
13
     Ltd. dismissed from the action, Plaintiff seeks to hold Defendant Mark Karpeles
14
     accountable. Plaintiff alleges claims of negligence and fraud against Karpeles,
15
     alleging that Karpeles breached his duty of care owed to investors on the Mt. Gox
16
     exchange, which allegedly resulted in losses, and that he allegedly made false
17
     promises of safety and security, which were allegedly designed to (fraudulently)
18
     encourage individuals to deposit money and/or bitcoin.
19
           B.     Subject Matter Jurisdiction.
20
           This Court allegedly has subject matter jurisdiction under the Class Action
21
     Fairness Act, 28 U.S.C. §1332(d)(2) because (i) at least one member of the putative
22
     Class is a citizen of a different state than Defendant, who is not an American citizen,
23
     (ii) the amount in controversy exceeds $5 million, exclusive of interest and costs,
24
     and (iii) none of the exceptions under that subsection allegedly apply to this action.
25
     C.    Legal Issues.
26
           In terms of the case against Karpeles, the key legal issues in this case will
27
     involve those set forth in Section A above. These include, among others, (1) whether
28

                                               2
Case 2:18-cv-02483-JAK-E Document 62 Filed 07/08/19 Page 3 of 9 Page ID #:468



 1
     this court has personal jurisdiction over Karpeles, (2) whether Karpeles acted
 2
     negligently or fraudulently, (3) whether Carmel (and other depositors/investors)
 3
     suffered any losses recoverable in this action, (4) whether a class can be certified
 4
     under Federal Rule of Civil Procedure 23(b)(3) with respect to the claim against
 5
     Karpeles, (5) whether the bankruptcy of Karpeles –case number-Tokyo District
 6
     Court (fu) no 9170 in Japan on October 23, 2015, stays these proceedings and
 7
     prohibits this action from moving forward, (6) whether Karpeles can be held liable
 8
     as an alter ego of Mt. Gox, and (7) whether laches or unreasonable delay equitably
 9
     estop Plaintiff and each member of the class from proceeding. Procedurally,
10
     Karpeles asserts there is an issue as to whether Plaintiff’s claims against Karpeles
11
     individually violate the statute of limitations.
12
     D.    Party and Non-Party Witnesses.
13
           In addition to the Parties (Carmel and Karpeles), the following individuals are
14
     potential witnesses in this case: Yasuo Imaizumi, Hirotaka Shimizu, Hiroaki
15
     Aikawa, Shuuichiro Mita, Jason Shore, Gonzague Gay-Bouchery, various
16
     employees of Mt. Gox (most of whom Plaintiff anticipates identifying through
17
     Karpeles), and the Bankruptcy/rehabilitation Trustee in Japan. The Parties may also
18
     identify expert witnesses.
19
     E.    Damages.
20
           Based on the information currently available to the Parties, Plaintiff alleges
21
     that his provable damages are at least $52,493.22. Defendant alleges the amount in
22
     controversy is less than the jurisdictional minimum and that a class may not be
23
     certified. The range of provable damages for the putative class, if any, will depend
24
     significantly on the outcome of the Japanese civil rehabilitation proceedings,
25
     through which some or all potential members of the putative class (including
26
     Carmel) may be made whole.
27
28

                                                3
Case 2:18-cv-02483-JAK-E Document 62 Filed 07/08/19 Page 4 of 9 Page ID #:469



 1
     F.    Insurance.
 2
           The Parties are not aware of any applicable insurance policies that would
 3
     apply to this action.
 4
     G.    Motions.
 5
           Karpeles’s motion to dismiss is fully briefed and scheduled for argument on
 6
     July 15, 2019. The Parties do not currently anticipate the need to file any motions to
 7
     add parties, claims, amend pleadings, or transfer venue. Karpeles notes that he
 8
     believes the bankruptcy of Karpeles may result in exclusive jurisdiction of the
 9
     Bankruptcy Court.
10
     H.    Manual for Complex Litigation.
11
           The Parties agree that some of the procedures in the Manual for Complex
12
     Litigation should be utilized. This case is a putative class action. If the case against
13
     Karpeles proceeds as a certified class action, the Parties anticipate that additional
14
     procedures aimed at evaluating and auditing damages claimed by members of any
15
     certified class (particularly in light of the civil rehabilitation proceedings relating to
16
     the Mt. Gox bitcoin exchange discussed above) may be necessary. See Trials,
17
     Manual Complex Litigation § 21.5 (4th ed. 2018). If this case proceeds through and
18
     past the class certification stage, the Parties recommend proposing any additional
19
     procedures following the Court’s ruling on certification, so as to tailor any
20
     recommendations to the nature and scope of any certified class.
21
     I.    Status of Discovery.
22
           Counsel for Plaintiff already litigated this case through discovery in Greene
23
     and, per the consent of former defendant Mizuho Bank, Ltd., agreed that the
24
     documents produced and depositions taken in that matter should be used in this case
25
     as well but Defendant Karpeles disagrees and does not consent to the usage of
26
     discovery in this underlying case. The discovery adduced in Greene did not involve
27
     the participation of Karpeles and, thus, there is need for a normal discovery period
28

                                                 4
Case 2:18-cv-02483-JAK-E Document 62 Filed 07/08/19 Page 5 of 9 Page ID #:470



 1
     here as well. Further, because Karpeles is presently residing in Japan (and the
 2
     Parties generally understand that many documents pertaining to the Mt. Gox
 3
     exchange are in the possession of other Japanese non-parties, such as the appointed
 4
     trustee of the Mt. Gox civil rehabilitation proceedings and, according to Karpeles,
 5
     are not allowed to be produced, though a Court Seal and Protective Order of the
 6
     parties may be acceptable to the Japanese Courts), discovery in this matter may take
 7
     more time than usual, given the difference in the Japanese and American legal
 8
     systems. However, Carmel notes that there are multiple cases proceeding against
 9
     Karpeles at this time and cooperation between Karpeles’s various sets of attorneys
10
     may result in overall efficiencies.
11
     J.    Discovery Plan.
12
           Depositions. At this time, the Parties anticipate that depositions will include
13
     those of Plaintiff, Karpeles, and witnesses potentially identified by Karpeles.
14
     Plaintiff may also seek the deposition of Gonzague Gay-Bouchery. The Parties
15
     anticipate that Plaintiff’s deposition can be completed within four months of any
16
     decision on Karpeles’s pending motion to dismiss. The Parties anticipate that any
17
     deposition of Karpeles can be completed within seven months of any decision on
18
     Karpeles’s pending motion to dismiss.
19
           Written discovery. As stated above, the Plaintiff believes that a portion of fact
20
     discovery in this case is complete (i.e., by virtue of the case against Mizuho that
21
     proceeded in Illinois), although neither Carmel nor Karpeles have served discovery
22
     upon each other and Karpeles is only specially appearing on July 15, 2019 for the
23
     Motion to Dismiss. Given the complexities with conducting discovery in Japan (for
24
     both primary and third parties), the Parties anticipate completing discovery within
25
     nine months of any ruling on Karpeles’s pending motion to dismiss.
26
           Changes in Rule 26(a) Disclosures. The Parties agree that initial disclosures
27
     shall be exchanged two weeks after any ruling on Karpeles’s pending motion to
28

                                               5
Case 2:18-cv-02483-JAK-E Document 62 Filed 07/08/19 Page 6 of 9 Page ID #:471
Case 2:18-cv-02483-JAK-E Document 62 Filed 07/08/19 Page 7 of 9 Page ID #:472



 1                                                     39 weeks after ruling on
      Deadline to complete fact discovery              Karpeles’s motion to dismiss
 2                                                     and as stated herein
 3    Deadline to exchange Rule 26(a)(2)               43 weeks after ruling on
      disclosures                                      Karpeles’s motion to dismiss
 4                                                     and as stated herein
 5                                                     52 weeks after ruling on
      Deadline to complete expert discovery            Karpeles’s motion to dismiss
 6                                                     and as stated herein

 7 K.     Discovery Cut-Off.
 8        See proposed case schedule in Section J above.
 9 L.     Expert Discovery.
10        See proposed case schedule in Section J above.
11 M.     Dispositive Motions.
12        If the claim against Karpeles proceeds beyond the pleading stage, the Parties
13 may file motions for whole or partial summary judgment.
14 N.    Settlement.
15        The Parties have not engaged in any substantive settlement discussions or
16 communications. Pursuant to Local Rule 16-15.4, the Parties agree that ADR
17 Procedure No. 3 is best suited to the circumstances of this case, and recommend that
18 any such procedure occur following the Court’s ruling on the motion to dismiss.
19 Karpeles notes that this process cannot proceed to the extent the bankruptcy stay and
20 discharge of Karpeles prohibits or stays such action.
21 O.    Trial Estimate.
22        The Parties presently estimate that trial will last approximately 5 days.
23 Plaintiff states that he anticipates calling approximately 6 witnesses. Karpeles
24 anticipates calling approximately 5 witnesses.
25 P.     Trial Counsel.
26        Plaintiff’s trial counsel is J. Aaron Lawson, who will serve as lead trial
27 counsel for the case. Mizuho’s trial counsel is Peter C. Bronstein, who will serve as
28

                                              7
Case 2:18-cv-02483-JAK-E Document 62 Filed 07/08/19 Page 8 of 9 Page ID #:473



 1
     lead trial counsel for the case.
 2
     Q.    Independent Expert or Master.
 3
           The Parties do not believe this case requires the appointment of a Master
 4
     pursuant to Rule 53 or an independent scientific expert.
 5
     R.    Timetable.
 6
           The Parties respectfully submit that, in light of Karpeles’s pending motion to
 7
     dismiss, they are unable to complete the Schedule of Pretrial and Trial Dates form
 8
     with actual calendar dates at this time. Karpeles believes that his bankruptcy also
 9
     affects his ability to complete the Schedule at this time. If the Court denies the
10
     pending motion to dismiss, the Parties propose to submit the completed form within
11
     7 days after entry of the Court’s order. To the extent Karpeles believes the
12
     bankruptcy proceeding still prohibits him from completing the form at that point, he
13
     will note as much to the court and provide support for his position.
14
     S.    Other Issues.
15
           The Parties agree that the Mt. Gox civil rehabilitation proceedings stand to
16
     have a significant impact on all aspects of this case, including Plaintiff’s individual
17
     and purported class claims. Karpeles also notes that his bankruptcy proceedings
18
     may have an impact as well. However, it is unlikely that the Parties will have any
19
     insight into the scope of such impact for several months, as the deadline for the
20
     Japanese civil rehabilitation trustee to submit a rehabilitation is not until October
21
     28, 2019. Likewise, Karpeles notes that no deadline is known for Karpeles’s
22
     bankruptcy, and it may have passed already. At that time, the Parties may have a
23
     better sense of those proceedings’ impact on this matter.
24
     T.    Patent Cases.
25
           This is not a patent case.
26
27
28

                                                8
Case 2:18-cv-02483-JAK-E Document 62 Filed 07/08/19 Page 9 of 9 Page ID #:474



 1
     U.   Whether the Parties Wish to Have a Magistrate Judge Preside.
 2
          The Parties do not consent to have a Magistrate Judge preside over this case.
 3
 4
                                   Respectfully submitted,
 5
     DATED: July 5, 2019                 EDELSON P.C.
 6
 7                                       By:        /s/ J. Aaron Lawson
                                                   J. Aaron Lawson
 8
                                         Attorneys for Plaintiff Jonathan Carmel
 9
10   DATED: July 5, 2019                 PETER C BRONSTEIN LAW OFFICES
11                                       By:       /s/ Peter C. Bronstein
12                                                 Peter C. Bronstein

13                                       Attorneys for Defendant Mark Karpeles

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               9
